DETAILED ACTION
Response to Amendment
	This Office Action is in response to the amendments filed 11/18/2021.  The current status of the claims is as follows:
	Claims 1, 3-16, and 18-22 are pending.
	Claims 1, 8, 10, 18, 20, and 21 have been amended.
	Claims 2 and 17 have been cancelled.
	Claim 22 is new.
Claim Objections
	The claim objections previously presented for claims 7, 8, and 13-15 are herein withdrawn.  Applicant’s arguments on pages 7-8 of the remarks filed 11/18/2021 are persuasive as the indicated paragraphs [0059] and [0089] of the filed specification provide a clear indication and reference of the intended relational terms.

Allowable Subject Matter
Claims 1, 3-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-9, the combination of limitations is not found within the available prior art.  As discussed on page 9 of Applicant’s remarks filed 11/18/2021, Loh fails to teach receipt of the combination of inputs required by claim 1 and the use of these inputs to perform reconfiguration. An updated search of the available prior art failed to identify teachings, alone or in combination, to overcome the deficiencies of Loh.

Regarding claims 20-22 the combination of limitations is not found within the available prior art.  As discussed on pages 10-11 of Applicant’s remarks filed 11/18/2021, Loh fails to teach receipt of the combination of inputs required by claim 20 and the use of these inputs to perform reconfiguration. An updated search of the available prior art failed to identify teachings, alone or in combination, to overcome the deficiencies of Loh.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138